Moyer, C.J.
In the case before us, appellant Zgrabik concedes that Section 4, Article III of the Maple Heights Charter prohibits him from holding office. He contends, however, that this provision violates the Equal Protection Clauses of the Ohio and United States Constitutions because it lacks a rational basis and infringes on rights of political expression. Since Zgrabik challenges the charter classification under the Equal Protection Clauses, we must first determine the appropriate standard of review.
Legislation enacted by a municipality ordinarily is presumed to be valid and the enacting body is presumed to have acted constitutionally. Xenia v. Schmidt (1920), 101 Ohio St. 437, 130 N.E. 24. Under a traditional equal protection analysis, class distinctions in legislation are permissible if they bear some rational relationship to a legitimate governmental objective. Departures from traditional equal protection principles are permitted only when burdens upon suspect classifications or abridgments of fundamental rights are involved. Clements v. Fashing (1982), 457 U.S. 957, 963.
Zgrabik does not contend, and we do not find, that he is a member of a suspect classification which, as such, would justify a departure from the traditional equal protection principles. Additionally, the United States Supreme Court has not recognized candidacy as a fundamental right invoking a “rigorous standard of review.” Bullock v. Carter (1972), 405 U.S. 134, 142-143. For, as this court previously noted, “* * * there is no fundamental right to run for public office.” State, ex rel. Keefe, v. Eyrich (1986), 22 Ohio St. 3d 164, 165, 22 OBR 252, 489 N.E. 2d 259, 260.
Thus, since neither a suspect classification nor a fundamental right is involved, the charter restriction must be upheld “* * * if it bears a rational relationship to a legitimate governmental interest. * * * In a rational-basis analysis, we must uphold the statute unless the classification is wholly irrelevant to the achievement of the state’s purpose.” (Footnote deleted.) Menefee v. Queen City Metro (1990), 49 Ohio St. 3d 27, 29, 550 N.E. 2d 181, 183.
Applying the rational relationship test to the Maple Heights City Charter, the charter is easily able to withstand the proper standard of review. Even though it is not possible to glean from the charter itself all the reasons it was adopted, it is apparent that by prohibiting elected officers from having an interest in “the profits or emoluments of any contract, work or service for the Municipality,” the electors of the city were concerned with actual or potential conflicts of interest as well as the appearance of impropriety by city council members. The city may properly determine that it wants to avoid the appearance of impropriety caused by permitting its council members to receive a salary from two public payrolls. See Bennett v. Celebrezze (1986), 34 Ohio App. 3d 260, 518 N.E. 2d 25. It is also within the authority of the city to determine that it chooses not to have its council members receive salaries from two entities that are supported by public tax monies, State, ex rel. Platz, v. Mucci (1967), 10 Ohio St. 2d 60, 39 O.O. 2d 48, 225 N.E. 2d 238, and that permitting one person to hold two governmental positions would accumulate too much power in one person. By adopting this provision of the charter, the citizens of Maple Heights believed that *93this restriction was the best method to assist members of council in avoiding potential conflicts of interest. Bennett, supra.
The discussion above belies the suggestion that there was no reasonable basis for the city to have adopted the restrictive language of its charter. There may be other methods, perhaps even better methods, for the city to achieve its stated goals; however, “[u]nder traditional equal protection principles, a classification is not deficient simply because the State could have selected another means of achieving the desired ends. * * * Neither the Equal Protection Clause nor the First Amendment authorizes this Court to review in cases such as this the manner in which a State has decided to govern itself. * * * Our view of the wisdom of a state constitutional provision may not color our task of constitutional adjudication.” Clements, supra, at 969, 972-973.
Appellant Zgrabik suggests that allowing a teacher employed outside the Maple Heights school district to serve on the council negates the Maple Heights Charter restrictions. We disagree. The city may reasonably find that the appearance of impropriety or danger of potential conflict is greater when the council member is on the payroll of both the city and the city school district. It is not unreasonable to believe that more opportunities for conflicts arise between the city and its school district than between the city and an outside school district. The provision in the Maple Heights Charter that prohibits an elected official from simultaneously holding other public office or other public employment does not violate the Equal Protection Clauses of the Ohio and United States Constitutions, and carving out an additional exception to the public employment prohibition does not serve to invalidate the charter restrictions. See Mucci and Bennett, supra.
Distinctions among various classifications for public officeholders are permissible if based upon a rational predicate. “The Equal Protection Clause allows the states considerable leeway to enact legislation that may appear to affect similarly situated people differently * * *. Classifications are set aside only if they are based solely on reasons totally unrelated to the pursuit of the State’s goals and only if no grounds can be conceived to justify them.” (Emphasis added.) Clements, supra, at 962-963.
The charter is not required to restrict all classes of impermissible public employment because it restricts some classes of impermissible public employment. It is only necessary that the classification be conspicuous, rest on reasonable grounds and affect all persons in the class equally. Xenia, supra. No ambiguity exists in the Maple Heights Charter: public officers and those in public employment, except teachers employed outside the school district, are prohibited from serving on the city council. All persons in each classification are treated equally: no public officers, no employees within the Maple Heights school district and no other public employees, except teachers employed outside the school district, may become council members.
In Clements, supra, a Texas state constitutional provision required certain officeholders to resign their posts prior to running for other elective office. In upholding the state’s right to impose certain basic qualifications upon those seeking public office, the United States Supreme Court emphasized that it was not necessary for the state to treat all officeholders similarly: “That the State did not go further in applying the automatic resignation provision to those of*94ficeholders whose terms were not extended * * *, absent an invidious purpose, is not the sort of malfunctioning of the State’s lawmaking process forbidden by the Equal Protection Clause * * *. A regulation is not devoid of a rational predicate simply because it happens to be incomplete * * *. The Equal Protection Clause does not forbid Texas to restrict one elected officeholder’s candidacy for another elected office unless and until it places similar restrictions on other officeholders.” (Citations omitted.) Id. at 971. “The State ‘need not run the risk of losing an entire remedial scheme simply because it failed, through inadvertence or otherwise, to cover every evil that might conceivably have been attacked.’ ” Id. at 969-970 (quoting McDonald, v. Bd. of Election Commrs. [1969], 394 U.S. 802, at 809).
Therefore, Section 4, Article III of the Maple Heights City Charter is constitutional and respondent Zgrabik cannot serve as a member of the council unless he resigns his position of public employment. Under general Ohio election laws, a candidate for public office need not be qualified in order to run for that office, but must remove any disqualifications immediately upon assuming the office; otherwise, the officeholder forfeits that office. Since Zgrabik failed to remove his disqualification, his council seat should be declared vacant and forfeited. See, generally, State, ex rel. Fisher, v. Brown (1972), 32 Ohio St. 2d 23, 61 O.O. 2d 190, 289 N.E. 2d 349.
Section 2, Article VII of the city charter provides the manner in which the vacancy created by Zgrabik’s forfeiture of his office should be filled: “In the event a vacancy shall occur in Council for any reason, the vacancy shall be filled for the unexpired term with a successor from the district in which the vacancy occurred, within thirty (30) days next following the vacancy, by majority vote of the remaining district councilmen. * * *” Thus, the remaining council members (excluding Zgrabik) should, within thirty days, appoint someone from District 4 of the city of Maple Heights to serve the remainder of Zgrabik’s term of office.
Section 3, Article III of the charter explains who serves until a successor is appointed: “If any elective officer * * * shall cease to possess any or all qualifications provided for in' the Charter, his office shall be deemed vacant and forfeited, such forfeiture to be effective only when declared so by Council or proper judicial authority. Each officer, however, shall serve until his successor is qualified.” Therefore, Zgrabik may continue to serve on the council until the remaining council members appoint his successor.
Relator Yoder’s contention that he is a holdover incumbent is without merit. When the mayor resigned his position, effective November 30,1987, the president of council became the mayor of Maple Heights, pursuant to Section 7, Article V of the charter, which provides: “In the event of any vacancy in the office of the Mayor, the President of the Council shall succeed to such office until the next municipal election is held for officers, at which time the Mayor’s office shall be declared vacant and the successful candidate for Mayor will again be elected for a four (4) year term. * * *” Yoder, as president pro tern of council, became the council president, pursuant to Section 5, Article VII of the charter: “* * * If the office of President of Council becomes vacant, the president pro tem shall assume the office, perform the duties thereof and shall be relieved of his rights and duties as a district councilman * * *. Council shall elect one of its members Council Presi*95dent pro tem, who shall assume the office of President of Council in the event said office becomes vacant, perform the duties thereof and shall be relieved of his rights and duties as a district councilman. His District Council office shall be declared vacant and a successor elected in accordance with the terms of this Charter.”
By operation of law, when the mayor resigned his office, the president of council succeeded to the position of mayor. Since the mayor’s resignation was permanent, the vacancy his resignation created was filled by the council president, thus creating a vacancy in the office of president of council. By operation of law, Yoder, the president pro tem of council, became council president, at which time Yoder vacated his district council office. A successor to Yoder’s district council seat was never elected in accordance with the terms of the city charter.
We cannot enforce the Maple Heights Charter provisions in one instance and ignore them in another. Yoder’s claimed lack of knowledge of the mayor’s resignation and Yoder’s failure to take an oath of office during the relevant time period do not affect the rules of succession found in the charter. See State, ex rel. Bolsinger, v. Oridge (1938), 134 Ohio St. 206, 12 O.O. 11, 16 N.E. 2d 334. Yoder was not the incumbent from District 4 when Zgrabik was elected. For the foregoing reasons, we conclude that the court of appeals was correct in allowing relators’ writ of mandamus but erred when it allowed relators’ writ of quo warranto. Accordingly, we reverse the judgment of the court of appeals in part as to the writ of quo warranto and affirm the judgment in part as to the writ of mandamus ordering Zgrabik replaced forthwith.

Judgment reversed in part and affirmed in part.

Sweeney, Holmes, Douglas and Wright, JJ., concur.
H. Brown and Re snick, JJ., dissent.